Citation Nr: 1510162	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-18 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claim was previously remanded in March 2011, and November 2012.

In December 2010, the Veteran testified at a travel Board hearing, a transcript of the hearing has been associated with the claims file. 

In February 2013, the Veteran submitted a waiver of the Veteran's right to have any new evidence initially considered by the RO.  Accordingly, the Board may consider all evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  In regard to additional VA treatment records added to the record since February 2013, the Board finds that this additional evidence was not pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

In May 2014, the Veteran appointed a new representative, the American Legion, effectively terminating his representation by Disabled American Veterans for all pending claims.  38 C.F.R. § 14.631(f)(1) (A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  






FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors are inadequate to support a diagnosis of PTSD.

2.  The competent evidence does not contain a diagnosis for PTSD.

3.  The Veteran's psychological diagnoses of anxiety and depression not otherwise specified, are not related to service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 3.310, 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in June 2008, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The June 2008 VCAA letter was sent prior to the rating decision in December 2008.  Therefore, VA fulfilled its duty to notify. 

The Board is aware that notice with regard to PTSD based on a personal assault stressor was not initially sent to the Veteran and that the Veteran has reported that he was assaulted due to hazing on two separate occasions.  This defect in notice is not prejudicial to the Veteran.  The purpose of the specific personal assault notice is to help the claimant verify the occurrence of the stressor.  In this case, the VA examiner who examined the Veteran in December 2012 accepted the occurrence of the alleged stressor.  The examiner determined that he does not have PTSD because the DSM criteria for PTSD were not met.  Therefore, notice to help the Veteran provide verification of the stressor, even if successful, would not aid in substantiating his claim.  A remand to provide such notice is not necessary.  See Forcier v. Nicholson, 19 Vet. App. 414, 423 (2006) (holding that where the DSM criteria for PTSD are not all met, the Board does not err in determining that no further assistance in verifying a stressor would substantiate the claim).  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  At the Veteran's December 2012 exam, the VA examiner noted that the Veteran stated that he received private psychological treatment in 2000.  However, the Veteran has not completed the requested authorizations allowing for his private medical records to be incorporated into the claims file. The Veteran did not, provide any additional assistance or information and therefore, VA is unable to obtain the private medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street." If a claimant desires help with a claim, he must cooperate with VA's efforts to assist him).

In December 2012, VA provided the Veteran with a PTSD examination and obtained a medical opinion addressing whether the Veteran's psychological disability, to include PTSD had its onset during or was caused by active service.   The PTSD examination and opinion is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, conducted a psychological examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in December 2010.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  Indeed, the development (nexus opinion) necessary to substantiate the claim was ordered by the Board.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
In October 2014, the Board notified the Appellant that the Veterans Law Judge who held the December 2010 travel Board hearing in this appeal had retired.  The Appellant was offered the opportunity for another Board hearing before a different Veterans Law Judge, or to consider the appeal based on the evidence of record.  38 U.S.C.A. § 7107(c).  The Appellant elected to have his appeal determined based on the evidence of record.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi 381 F.3d 1163 (Fed. Cir. 2004).

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  A claim for service connection for PTSD encompasses claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran in this case has not asserted, and the evidence of record does not show, that he was diagnosed with PTSD or any other psychiatric disorder during service, and the evidence does not show that he engaged in combat, nor is his stressor related to fear of hostile military or terrorist activity so the provisions of 38 C.F.R. § 3.304(f)(1)-(3) are not for consideration.  Furthermore, the Veteran is not shown to have been a prisoner of war so the provisions of 38 C.F.R. § 3.304(f)(4) are also not for consideration.

The Veteran's stressors relate to instances of personal assault, therefore evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2014).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  It is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence and Analysis

The Veteran and his representative argue that the Veteran has an acquired psychiatric disability to include PTSD as a direct result of his military service. Specifically, the Veteran identified two stressors: (1) that a company commander struck him, placed a bucket over his head, while other soldiers hit the bucket repeatedly for a period of time, and (2) that the Veteran had his head forced into a container of liquid waste as part of being hazed.  The Veteran argues that these stressors singularly or jointly caused his acquired psychiatric disability, to include PTSD. 

The Veteran's service treatment records are negative for any complaints or findings concerning a psychiatric disability.  The Veteran's May 1969 discharge examination revealed a normal psychiatric examination.  Additionally, during this examination, the Veteran denied having any frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry or nervous trouble of any sort.

In a submission to VA from April 2007 the Veteran stated that he received care from a VA physician, and attended a PTSD education class.  In February 2008 at the Asheville VAMC, the Veteran screened negative for PTSD.  In March 2008 the Veteran had a mental health consult with VA.  The Veteran reported longstanding problems with anger management, insomnia, subjective depression, and guilt over past actions.  The Veteran stated that his subjective depression had been exacerbated over the last few years due to pain issues and muscle cramps.  The Veteran relayed his claimed stressors to VA staff.  In April 2008 the Veteran was seen by a VA psychologist.  The Veteran reiterated his symptoms from March 2008.  The Veteran stated that he harbored resentment over his military hazing incidents.  The VA psychologist stated that the Veteran's stressors did not meet the exact diagnostic criteria, but that they are "PTSD-like" in nature.  The Veteran was offered psychoeducation to help mitigate his symptoms.  The Veteran was diagnosed with Anxiety Disorder, not otherwise specified, and Depressive Disorder, not otherwise specified.      

A Mental Health Life Abilities Note from April 2008 shows that the Veteran attended multiple classes for his PTSD.  A similar note from August 2008, states that the Veteran attended and cooperated at class.  The Veteran stated that he did not want to return to work, and that his cardiologist recommended that the Veteran not continue to work.  The Veteran stated that his "rage" and drinking problems lessened over the years.  In December 2008 the Veteran reported increased stress due to work and finances.  The Veteran stated that he wandered in his sleep.  In March 2009 the Veteran was treated for his anxiety and depression.  The Veteran reported that he continually implemented cognitive intervention in order to think more positively.  The Veteran relayed continued difficulties because of the economy, and that he was able to improve personal relationships.  In March 2009 VA staff also discussed with the Veteran the relationship between the Veteran's stressors and anger.  

In December 2010, the Veteran testified at a travel Board hearing.  The Veteran stated that he was unsure if he was ever diagnosed with PTSD, but that he received PTSD counseling.  In October 2010 the Veteran was assessed with mood disorder by VA medical staff.  The Veteran complained of being more anxious after starting a new prescription.  

The Veteran underwent a PTSD examination in December 2012.  The examiner reviewed the claims file, the Veteran's past medical history, present medical history, pre-military history, military history, post military history, conducted a psychological exam, discussed the Veteran's stressors, PTSD symptoms and gave a diagnosis.  The examiner assumed the veracity of the Veteran's stressors, and determined that the stressors did not meet Criterion A (i.e. that the stressors were inadequate to support the diagnosis of PTSD). Thus, the examiner determined that the Veteran did not have exposure to a traumatic event, and therefore did not meet the full criteria for a diagnosis of PTSD.  In the summary provided, the examiner stated that the stressors "were not of a significant intensity to pose a threat to the safety of the [Veteran]."  

In order to prove service connection for PTSD, a Veteran must meet the criteria in 38 C.F.R. § 3.304(f).  Specifically, the Veteran must fulfill the elements in one of the subsections in addition to the requirement of medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. §§ 3.304(f)(1) - (5). The fact that the Veteran does not currently have a medical diagnosis for PTSD, renders an analysis under the aforementioned 38 C.F.R. § 3.304(f)(5) moot. 

In reaching this determination, the Board acknowledges that the Veteran's claimed military stressors are corroborated by the Veteran's lay statements, and a buddy statement received in November 2010.  However, it does not change the requirement that a Veteran seeking service connection for PTSD have a diagnosis of such in accordance with the DSM-V.  38 C.F.R. § 3.304(f).  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Service connection is not warranted in the absence of proof of a current disability.  Absent evidence of a current disability of PTSD, the Board finds that service connection for PTSD is not warranted. 

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM-V.  The December 2012 opinion was well reasoned and provided ample rationale to the Veteran's current condition and is afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiner noted the absence of documented medical complaints since service, the examiner also identified the fact that no other treatment provider insinuated that the Veteran has PTSD due to service, and referenced the Veteran's negative PTSD screen from February 2008 in his examination.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).
  
In addition to the medical evidence, the Board has also considered the Veteran's statements that he has PTSD due to his military service.  However, a chronic psychiatric disorder such as PTSD is not one in which a lay person is competent to diagnose.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Crucially, the regulation specifically provides that there must be medical evidence diagnosing the condition of PTSD.  Thus, his lay assertions that he has PTSD which is due to service lacks any probative value.
While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for PTSD. 

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), the Board must assess the other psychiatric disabilities associated with the Veteran.  The Veteran was diagnosed with anxiety, and depression at his December 2012 VA examination.  Thus, the Veteran fulfills the current disability element for service connection.  As mentioned above, the Veteran's stressors are deemed confirmed based on lay testimony, and therefore the Veteran fulfills the in-service element as well.     

However, the Veteran fails to fulfill the nexus requirement that his psychological disorders were related to or caused by service.  The examiner stated that the Veteran was first treated for anxiety and depression in the early 2000's by a private medical provider.  The examiner reviewed his medical history, and prescription drug use since entering VA psychological care in 2008.  The examiner reviewed the Veteran's counseling, and specifically noted that the Veteran attempted to target and improve his anger issues.  The examiner cited that no data existed to provide a credible nexus between the noted in-service stressors and the Veteran's depression and anxiety.  The examiner noted that the Veteran experiences difficulty with the memories of his service, but that this is not related to his current depression and anxiety.  In sum, the examiner found that the Veteran's depression and anxiety was not at least as likely as not related to his active service.        

Specific to the assertion that the Veteran's depression and anxiety was caused by service, the Board finds the medical opinion in December 2012 of great probative weight.  The medical opinion was thorough, and gave ample discussion in its reasoning. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In any event, the Board notes that the mere fact that the Veteran experienced an in-service stressful is not enough; there must be chronic disability resulting from such injury.  If the stressful event did not cause PTSD, which is an anxiety-based disorder (see 38 C.F.R. § 4.130 (2013)), the Board is not persuaded that it otherwise caused chronic depression.  

With regard to lay evidence, as discussed above, the Veteran is competent to report purported symptoms and treatment for a psychological disorder.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of any of his previously diagnosed psychological disabilities because the question presented is medically complex.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. 

Overall, the medical opinion from December 2012 was thorough, supported by ample explanation, based on a review of the claims folder, and supported by the Veteran's medical records.  There is no contrary medical opinion of record and therefore the Veteran is not entitled to service connection for a psychological disability. 

As such, service connection for a psychiatric disorder, to include PTSD, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


